                IN THE UNITED STATES DISTRICT COURT

            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA          :
                                  :
          V.                      :          1:19CR54-1
                                  :
STEVE BRANTLEY SPENCE             :

                                  ORDER

     Upon joint motion of the Defendant and the Government, for

good cause shown, it is hereby ordered that the trial of this

matter is continued from May 18, 2020, until _________, 2020.          It

is further ordered that a status conference be held on ___________,

2020, in order for the court and parties to discuss any outstanding

motions or other issues which might be addressed pretrial.

     WHEREFORE, the Court finds that the ends of justice and

concerns for public safety are best served by granting this

continuance, and that they outweigh the interest of the public and

the Defendant in a speedy trial. Accordingly, the delay occasioned

by the granting of this continuance shall be excluded in computing

the time within which the trial of this matter must commence.          See

Title 18, United States Code, Section 3161(h)(7)(A).

     IT IS SO ORDERED, this the _____ day of April, 2020.


                                       ____________________________
                                       United States District Judge




      Case 1:19-cr-00054-UA Document 25-1 Filed 04/23/20 Page 1 of 1
